Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to applicant’s amendment filed 1/3/2019.
Claims 1-24 are pending.
The previous rejection of claims 1, 3-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US2011/0151255) is maintained in view of applicant’s amendment.
The previous rejection of claims 10 -13, 15, 17 and 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jo et al. (KR20100038979 is withdrawn in view of applicant’s amendment.
Terminal Disclaimer
The terminal disclaimer filed on 10/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,102,570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The previous rejection of claims 1-7, 11-13, and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-14, 17 and 18 of US Patent No 9,102,570 is therefore withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US2011/0151255).
Regarding claims 11 and 19, Kim discloses a process for producing one or more nanofiber (para 0009-0012), the process comprising electrospinning a fluid stock (spinning solution, para 0026-0028), the fluid stock comprising a non sol-gel metal precursor (metal oxide, acetate, para 0037-41) and a 
Regarding claim 12, Kim discloses the fluid stock is co-axially electrospun with a gas (para 0056).
Regarding claim 13, Kim discloses the metal precursor is not metal alkoxide (oxide, chloride or acetate, para 0037-41).
Regarding claim 14, Kim discloses the metal precursor comprises non sol-gel precursor of silicon (silicon nitride, para 0041).

Regarding claim 1, Kim discloses the fluid stock is co-axially electrospun with a gas (air, para 0048).
Regarding claim 3, Kim discloses the concentration of metal precursor being at least 200mM (see the examples 1-3).
Regarding claim 4, Kim discloses the metal precursor comprises one or more metal acetate, metal nitrate, metal chloride, and metal methoxide (para 0038-0041).
Regarding claim 5, Kim discloses the polymer is polyvinyl alcohol (PVA), polyvinyl acetate (PVAc), polyethylene oxide (PEO), polyvinyl ether, polyvinyl pyrrolidone, polyglycolic acid, hydroxyethylcellulose (HEC), ethylcellulose, cellulose ethers, polyacrylic acid, polyisocyanate, or a combination thereof (para 0034-35).
Regarding claim 6, Kim discloses the metal precursor comprises metal acetate (para 0039-0040) and the polymer comprises polyvinyl alcohol (PVA) (para 0034).
Regarding claims 7-9, Kim discloses the process further comprising calcining the electrospun material by thermally treating the fiber to remove the polymer from the electrospun material and converting metal precursor to metal and/or metal oxide (para 0012, 0050, and 0057).
Regarding claim 18, Kim discloses a process for producing one or more nanofiber (para 0009-0012), the process comprising electrospinning a fluid stock (spinning solution), the fluid stock comprising a non sol-gel metal precursor (metal oxide, acetate, para 0037-41) and a polymer (polymer mixture, para 0028-36), the weight to weight ratio of the precursor(s) to polymer being at least 1.5:1 (0.5: 1 -3:1, the precursor is used in an amount of 50-300% by weight based on the total weight of the polymer mixture, para 0042) and the fluid stock being aqueous and the concentration of metal precursor being 
Regarding claim 10, Kim discloses that nanofibers produced from the process recited in claim 11.  
Regarding claim 16, Kim discloses the nanofibers, which are produced using the metal precursor comprises a precursor of silicon (silicon nitride, para 0041).
Regarding claim 17, Kim discloses the nanofibers, which are produced using the polymer that is not a combination of different polymer types ((PEO)x(PEO)1-x; para 0035).
Regarding claim 20, Kim discloses that nanofibers comprises a co-axial nanofiber comprising more than one material (a nanofiber composed of a mixture of a metal, a metal oxide, and/or a metal complex oxide, para 0057; tin-carbon nanofibers, example 3).
Regarding claim 21, Kim discloses that nanofibers comprises a nanofiber composed of a mixture of a metal, a metal oxide, and/or a metal complex oxide (para 0057), tin, tin oxide, or zinc oxide nanofibers (examples 1-3), therefore Kim nanofibers meet the “at least 33 wt% on average of a metal, a metal oxide” limitation.
Regarding claim 22, Kim discloses the concentration of metal precursor being at least 200mM (see the examples 1-3).
Regarding claim 23, Kim discloses that the weight to weight ratio of the precursor(s) to polymer is preferred 3:1 (it is preferred that the precursor is used in an amount of 50 to 300% by weight based on the total weight of the polymer mixture, para 0042) and that there is no particular limitation on the kind of the solvent so long as the solvent is able to dissolve the polymer and the precursor (para 0043).  Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to have motivated to optimize the weight ratio of precursor to polymer and the concentration of the metal precursor, thereby producing the desired nanofibers having excellent structural, thermal and 
Regarding claim 24, Kim discloses the metal precursor comprises a metal acetate, metal nitrate, metal chloride, or metal alko-oxide (para 0038-0040) that meets the claimed formula of MLb.  Kim further discloses does not expressly disclose the step of forming a polymer-precursor association with the polymer as claimed.  However, the present specification states in para 0107 and 0108 that the precursor-polymer association is a reaction product between a nucleophilic polymer and an electrophilic first precursor or the precursor-polymer association is a reaction product between an electrophilic polymer and a nucleophilic first precursor. Since Kim discloses that same polymer and metal precursor as in the present invention (PVA, PVC, para 0034; metal acetate, metal chloride, para 0038-0040).  Therefore, a reaction product between Kim’s polymer and metal precursor should also form a precursor-polymer association.
Response to Arguments
Applicant's arguments filed 10/23/2020 with regard to Kim reference have been fully considered but they are not persuasive. 
Applicant argues that Kim discloses only a sol-gel method while all the claims recite the “the metal precursors being non-sol-gel precursors”.  The examiner respectfully disagrees with applicant’s arguments.  As applicant stated, the all the claims recite the “the metal precursors being non-sol-gel precursors”.  Specifically, claim 4 recites the metal precursor comprises one or more metal acetate, metal nitrate, metal chloride, metal methoxide or a combination thereof.  Kim clearly discloses all of the claimed metal precursors (para 0038-0040) and thus they meet the “the metal precursors being non-sol-during the electrospinning process and thus Kim does not disclose sol-gel precursors and/or a sol-gel method for electrospinning nanofibers.  
Applicant also argues that Kim does not disclose the weight ratio of the metal precursor and polymer as being greater than 3:1 because it is difficult to use the precursor in an amount of 300% by weight or more due to its solubility limit.  However, Kim discloses that the weight to weight ratio of the precursor(s) to polymer is preferred 3:1 (it is preferred that the precursor is used in an amount of 50 to 300% by weight based on the total weight of the polymer mixture, para 0042) and that there is no particular limitation on the kind of the solvent so long as the solvent is able to dissolve the polymer and the precursor (para 0043).  The law also held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989).  Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to have motivated to optimize the weight ratio of precursor to polymer, the concentration of the metal precursor based on the desired properties of the nanofibers and select suitable solvent for dissolving the metal precursors and polymer, and thereby producing the nanofibers having excellent structural, thermal and mechanical stability.  The law held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Claims 1-24 are unpatentable for the reasons of record.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAIDUNG D NGUYEN/               Examiner, Art Unit 1761                                                                                                                                                                                         
2/23/2021